Citation Nr: 0012809	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  93-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
ankles.

2.  Entitlement to service connection for gynecomastia.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for hiatal hernia or 
peptic ulcer disease, claimed as secondary to ibuprofen 
ingestion.

6.  Entitlement to a compensable evaluation for 
patellofemoral arthralgia of the right knee.

7.  Entitlement to a compensable evaluation for iliotibial 
tendonitis of the left knee.



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1987 to 
November 1988.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from April 1989 and January 1990 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which might be considered exceptional or unusual.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The appellant's attorney died in 1992.  The RO was notified 
in March 1999.  In February 2000, the Board gave the 
appellant an opportunity to establish representation, and 
deferred its decision on the appeal for 30 days.  No 
response was received from the appellant, and the Board 
proceeds to determine this appeal.


FINDINGS OF FACT

1.  Competent evidence of arthritis in either ankle has not 
been presented.

2.  Competent evidence of aggravation of preexisting post-
surgical left gynecomastia during service has not been 
presented.

3.  Competent evidence of post-service bilateral pes planus 
has not been presented.

4.  Competent evidence attributing post-service adjustment 
disorder or chronic depression to service has not been 
presented.

5.  Competent evidence of peptic ulcer disease or competent 
evidence attributing hiatal hernia to service or ibuprofen 
ingestion has not been presented.

6.  Patellofemoral arthralgia of the right knee is manifested 
by no more than occasional pain with full range of motion and 
no subluxation, lateral instability or degenerative joint 
disease.

7.  Iliotibial tendonitis of the left knee is manifested by 
no more than occasional pain with full range of motion and no 
subluxation, lateral instability or degenerative joint 
disease.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis in both 
ankles is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for gynecomastia is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for pes planus is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim for service connection for hiatal hernia or 
peptic ulcer disease, claimed as secondary to ibuprofen 
ingestion is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

6.  The criteria for a compensable evaluation for 
patellofemoral arthralgia of the right knee have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5257 (1999).

7.  The criteria for a compensable evaluation for iliotibial 
tendonitis of the left knee have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection may be granted for arthritis or psychosis 
when the disease is manifested to a compensable degree within 
one year following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The Board must make a threshold determination of whether a 
claim is well grounded.  A well-grounded claim for service 
connection generally requires medical evidence of a current 
disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  In a secondary service 
connection claim, the question centers on the relationship of 
one condition to another.  Such a relationship is not 
susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995).  An appellant's own conclusion, stated 
in support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence.  The evidence that a current disability 
is connected to a service-connected disease or injury must 
come from a physician or other trained medical source.  
Grivois v. Brown, 6 Vet. App. 136 (1994). 

When the veteran has not met this burden of submitting a well 
grounded claim, VA has no duty to assist him in developing 
facts pertinent to his claim, including no duty to provide 
him with another medical examination.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  Although when a claim is not 
well grounded VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
VA fulfilled its obligation under section 5103(a) in the 
Statement of the Case issued in September 1989, and the 
Supplemental Statements of the Case issued thereafter.  
Furthermore, in the hearing before the RO, the appellant and 
his former representative were advised of the need for 
competent evidence to support his claim.  In this respect, 
the Board is satisfied that the obligations imposed by 
section 5103(a) and 38 C.F.R. § 3.103 have been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The appellant testified before the RO in December 1990.  He 
became depressed over his divorce while he was stationed in 
Alaska.  He developed a temper.  It was very stressful and 
tense being on sentry duty.  He kept quiet about it until 
now.  He went to see a doctor.  He felt threatened and 
discriminated against while on active duty because he was 
Puerto Rican.  He was threatened with having to go to the 
Commander if he did something, and once he thought he might 
have had four or five hours extra duty.  He lost his appetite 
and lost weight.  When he eats he feels acid and gas in his 
system, and he has diarrhea.  He takes medication to control 
his nervous condition.  He has chronic knee pain.  The Motrin 
he takes for his orthopedic problems has affected his 
stomach.  A doctor told him he might have an ulcer.  He did 
not have flat feet when he went into the service, but it was 
found when he left service.  It might have come from the 
training exercises.  His flat feet cause pain when he walks 
after 20 minutes.  His former representative has argued that 
the gynecomastia was aggravated while on active duty by 
excessive exercise that caused excessive sweating.  He has 
the beginning of arthritis in both ankles.

The appellant's friend testified.  He had known the appellant 
since childhood.  He used to be fit, disciplined, placid, and 
had a lot of friends.  He developed an aggressive personality 
since the Army because of too many bad experiences and 
because of his wife's rejection.  In his opinion, the 
appellant was depressed because he had achieved so much 
physically prior to service and now due to his back and knee 
problems, he could not perform like he did in the past.


Arthritis of Both Ankles

The lower extremities were normal at the time of the December 
1986 enlistment examination.  On September 17, 1987 he 
complained of foot pain.  On September 21, 1987 there was an 
assessment of right foot strain.  He was diagnosed with right 
ankle/foot strain on September 25, 1987 that was said to be 
much resolved.  Arthritis in either ankle joint was not 
diagnosed in service.  At the time of the September 1988 
Medical Evaluation Board, the condition of both lower 
extremities was said to be normal.

A VA orthopedic examination was conducted in January 1989 and 
arthritis was not indicated in either ankle.  A VA 
examination in March 1999 found full and complete range of 
motion of the ankles that was pain free.  There was no 
functional loss due to pain, weakness or fatigability.  He 
had normal muscle strength, coordination and normal 
endurance.  A review of the claims folder revealed the right 
ankle strain in September 1987 and no complaints or diagnoses 
referable to the left ankle.  The examiner also noted that 
there was no evidence in the claims folder for an ankle 
condition up to that time.  X-rays revealed no bone or joint 
pathology in the ankles and there was no evidence of 
arthritis.  The appellant had no complaint regarding the 
ankles and there were no constitutional symptoms for 
inflammatory arthritis.

The service medical records support a finding that the right 
ankle strain was acute and resolved without residual 
disability.  This finding is further supported by the absence 
of a post-service diagnosis for right ankle strain.  
Additionally, as to the left ankle, there is no evidence of 
an injury or disease involving the left ankle in service.  
Arthritis in either ankle was not diagnosed within one year 
after separation from service.

The claim for arthritis of both ankles is not well grounded.  
Competent evidence of arthritis in either ankle has not been 
presented.  A service-connection claim generally must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent proof of a 
present disability there can be no valid claim.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service 
connection.  The appellant's own assertions, even when 
presented as testimony, that he has arthritis is not 
competent and does not serve to well ground the claim.  
Arthritis of the ankles has not been diagnosed and the claim 
is not well-grounded.


Gynecomastia

The appellant reported previous surgery for gynecomastia of 
the left breast at the time of his entrance examination in 
December 1986, and the condition was noted by the examiner.  
In an undated service medical record, the appellant 
complained of bleeding from the old operation site.  The 
surgery had been 6 months earlier and the appellant was in 
his third week of basic training.  On examination there was 
dried blood present on the left nipple.  There was 
lymphadenopathy on the left anterior distal side of the neck.  
There were no local signs or symptoms of infections.  The 
condition was to be observed.  At the time of the Medical 
Evaluation Board examination in September 1988, a well healed 
surgical scar on the left breast was noted.

On VA examination in January 1989 his skin was normal except 
for a tattoo that was noted.  There are no other medical 
references made to gynecomastia.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (1999); Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  As preservice surgical treatment for 
gynecomastia was noted at entrance, this is a preexisting 
condition.

The Board notes that there was more than just a history 
recorded at time of entrance.  The doctor, rather than the 
appellant, completed box 25 where the doctor summarized that 
there had been gynecomastia and surgery.  The completion of 
box 25 is a medical statement and opinion rather than a mere 
recording of history.  In the alternative, the presumption of 
sound condition is rebutted by clear and unmistakable 
evidence.  Although a layman is not competent to enter a 
diagnosis, he is competent to report that he had been 
previously seen by a doctor and that he underwent a medical 
procedure.  The veteran's own statements may constitute clear 
and unmistakable evidence.  Doran v. Brown, 6 Vet. App. 283, 
286 (1994).  The appellant's own admissions were noted at 
time of entrance and again when seen during the third week of 
training.  When examined for entrance purposes and during 
training, each examiner established the medical diagnosis of 
gynecomastia which had preexisted service and that there had 
been a surgical procedure prior to service.  The cumulative 
evidence establishes that gynecomastia clearly and 
unmistakably preexisted service and the presumption of sound 
condition is rebutted.

When a condition is properly found to have been preexisting 
(either because it was noted at entry or because 
preexistence was demonstrated by clear and unmistakable 
evidence), the presumption of aggravation provides:  "A 
preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a), Crowe 
v. Brown, 7 Vet. App. 238 (1994).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The appellant was competent to note bleeding from the 
surgical site in his left breast, and this fact is confirmed 
in the service medical records.  However, there is a record 
of this occurring only one time, and competent medical 
evidence of aggravation of the preexisting post-surgical 
gynecomastia is not of record.  At the time the bleeding was 
noted, there were no signs or symptoms of local infection and 
no further complaints or entries were made in the service 
medical records.  At the time of separation in 1988, the 
surgical scar was well healed.  There is no evidence of post-
service treatment for the condition.  There is no competent 
evidence of an increase in severity.  In fact, there is no 
competent evidence of current disability.  The record 
supports the conclusion that this was a one-time flare-up.  
There is no evidence of aggravation of the underlying 
condition, and this finding is supported by the Medical 
Evaluation Board examination that noted the well healed scar.  
Therefore, as competent evidence of aggravation of 
preexisting left post-surgical gynecomastia has not been 
presented, the presumption of aggravation does not attach.

The Board finds that the claim is not well grounded.  No 
competent examiner has stated that preexisting post-surgical 
gynecomastia was aggravated during service.  When the 
appellant's former representative submitted his claim for 
service connection for gynecomastia in March 1989, he only 
said that the condition was aggravated in service by 
excessive sweating due to excessive exercise.  Neither the 
former representative nor the appellant is a medical 
professional and neither is competent to establish that there 
was aggravation.  Therefore, the claim is not well grounded 
and is denied.  38 U.S.C.A. § 5107 (West 1991).


Bilateral Pes Planus

The appellant's feet were normal at the time of the December 
1986 enlistment examination.  The appellant reported a 
history of "foot trouble."  The examiner noted "athletic 
foot" on the left.  In September 1987, the appellant 
complained of pain along the bottom of his right foot.  There 
was no swelling or deformity.  There was bony tenderness and 
diffuse tenderness in the soft tissue on the bottom lateral 
margin.  A soft tissue bruise in the right foot was 
diagnosed.  Two days later, physical examination of the right 
foot revealed no edema, ecchymosis, discoloration or bony 
abnormalities.  There was tenderness to palpation.  X-rays of 
the right foot showed no significant abnormalities.  Right 
foot strain was diagnosed.  By September 25, 1987, the right 
foot strain was said to be much resolved.  In a March 1988 
service examination, moderate bilateral asymptomatic pes 
planus was diagnosed.  At the time of the September 1988 
Medical Evaluation Board examination, the feet were normal 
and the appellant denied foot trouble.

An orthopedic VA examination disclosed normal feet in January 
1989.  A VA examination was conducted in March 1999.  The 
appellant reported no pain or other symptomatology.  There 
was no objective evidence of painful motion, edema, 
instability, weakness or tenderness in the feet.  Low arch 
feet were indicated.  X-rays revealed no pes planus.  There 
was minimal degenerative joint disease at the base of the 
distal phalanx of the left foot.

The claim for service connection for pes planus is not well 
grounded.  A service-connection claim generally must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  See Brammer, 3 Vet. 
App. at 225.  Absent proof of current pes planus, there is 
no valid claim.  A medical examination or other medical 
evidence that shows that the veteran currently suffers from 
pes planus is a fundamental prerequisite for establishing 
service connection.  Low arch feet were noted in March 1999, 
but pes planus was specifically ruled-out by X-ray 
examination.

The Board is aware that bilateral pes planus was diagnosed 
in service.  There is no showing, however, that this 
condition was chronic so as to permit service connection 
pursuant to 38 C.F.R. § 3.303(b) (1999).  The condition was 
noted on only one occasion, and not shown at separation, 
therefore it was not chronic in service.  

The Board has also noted the appellant's testimony that his 
flat feet cause pain when he walks after 20 minutes.  The 
appellant is competent to report that he has pain with 
walking.  Lay testimony is competent when it regards features 
or symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  The 
appellant lacks the medical training and expertise to link 
his foot pain to a diagnosis of pes planus.  This finding is 
supported by the examiner's conclusion in 1999 that the 
appellant is not shown to have pes planus.

As for the diagnosis of right foot strain in service, the 
service medical records support a conclusion that this 
condition was acute and resolved without residual disability 
as it was not noted at separation or since service.  The 
post-service diagnosis of degenerative joint disease at the 
base of the distal phalanx of the left foot was not noted in 
service, and no competent examiner has linked it to service.  
The claim for service connection for pes planus is not well 
grounded.


Acquired Psychiatric Disorder

The appellant's psychiatric evaluation was normal at 
enlistment in December 1986 and the appellant denied 
depression, excessive worry or nervous trouble of any sort.  
On examination in March 1988, the appellant reported nervous 
trouble.  The examiner noted a history of stress-related 
nervousness and the psychiatric evaluation was normal.  His 
psychiatric evaluation was normal at the time of the Medical 
Evaluation Board and he denied depression, excessive worry or 
nervous trouble of any sort.

The January 1989 VA examination disclosed that there were no 
abnormal psychiatric or personality findings.  There is a 
post-service history beginning in 1990 of mental health 
treatment.  Post-service diagnoses have been made of 
adjustment disorder, chronic depression, and borderline 
personality disorder with anxiety.

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  No psychiatric disorder was 
diagnosed in service.  Although a history of nervousness was 
noted on one occasion, all psychiatric evaluations in service 
were normal.  Psychosis was not diagnosed within one year 
after separation from service.  Furthermore, no competent 
medical examiner has attributed any post-service psychiatric 
diagnosis to include adjustment disorder, chronic depression, 
and borderline personality disorder with anxiety to service.  
Personality disorders are considered congenital or 
developmental defects and as such are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1999). 

The Board has considered the testimony of the appellant and 
his friend.  Their testimony provides the only link between 
service and the development of a psychiatric disorder.  As 
lay persons, neither are competent to diagnose a psychiatric 
disorder either inservice, post-service or to attribute any 
post-service diagnoses to service.  Layno, 6 Vet. App. at 
469-70 (1994).  As there is no competent evidence of a 
psychiatric disorder in service, or competent evidence that 
links a post-service psychiatric disorder to include an 
adjustment disorder or depression to service, the claim for 
service connection for an acquired psychiatric disorder is 
not well grounded.  



Hiatal Hernia or Peptic Ulcer Disease, Claimed Secondary to 
Ibuprofen Ingestion

The Board has first determined that the appellant has never 
filed a claim or contended that service connection for hiatal 
hernia or peptic ulcer disease secondary to ibuprofen 
ingestion is warranted under the statute that governs the 
award of benefits for persons disabled by treatment in a VA 
facility.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  
Rather, the appellant has testified that the Motrin 
(ibuprofen) he takes for his service connected orthopedic 
problems has affected his stomach.  A doctor told him he 
might have an ulcer.

The appellant is service connected for lumbar paravertebral 
myositis with lumbar degenerative and osteoarthritic changes, 
patellofemoral arthralgia of the right knee, and iliotibial 
tendonitis of the left knee.  There appears to be at least 
one reference to a prescription for Motrin in VA Medical 
Center records in September 1990.

An upper gastrointestinal series was conducted during an 
admission in December 1990 to rule-out peptic ulcer disease.  
A small hiatal hernia without reflux was identified.  Private 
medical records from 1996 diagnosed gastritis.  In a December 
1996, the appellant's complaint that he had an esophageal 
hernia and peptic ulcer that limited his use of nonsteroidal 
anti-inflammatory drugs was noted.

A VA examination was conducted in March 1997.  The appellant 
stated that he frequently used nonsteroidal anti-inflammatory 
drugs prescribed for his low back problems, with ibuprofen 
being the most frequently used drug.  He associated use of 
the drug with epigastric burning pain, heartburn and reflux.  
The pain was epigastric and occurred on almost a daily basis.  
Studies conducted at the VA Medical Center had shown a hiatal 
hernia, but there was no evidence of reflux and no evidence 
of stomach or duodenal problems.  There was no history of 
upper gastrointestinal bleeding associated with the use of 
the drugs.  On examination his abdomen was soft and 
depressible.  There was a tender epigastrium and no rebound 
tenderness.  There was no visceromegaly.  Peristalsis and 
stools were normal.  There was no history of anemia, periodic 
vomiting, recurrent hematemesis or melena.  His weight was 
unchanged from the previous year.  Upper gastrointestinal 
studies were normal.  The final diagnoses were ibuprofen-
induced gastric symptomatology and hiatal hernia.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  Further, any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen,  7 Vet. App. at 439, 448.  
This is clearly a question of the interaction of 
disabilities and presents a medical question requiring 
evidence from a trained medical source.  Grottveit, 5 Vet. 
App. at 93.

The claim for service connection for hiatal hernia on a 
direct basis is not well grounded.  Hiatal hernia was not 
identified in service and no competent examiner has 
attributed a post-service hiatal hernia to service.  The 
claim for service connection for hiatal hernia on a secondary 
basis is not well grounded.  No competent examiner has linked 
hiatal hernia to a service connected disability and no 
competent examiner has linked the development of a hiatal 
hernia to the use of medication used to treat a service 
connected disability.

The claim for service connection for peptic ulcer disease is 
not well grounded.  Post-service treatment records indicated 
that peptic ulcer disease was ruled-out.  Any statement of 
the appellant that a doctor told him he had peptic ulcer 
disease is insufficient to establish a medical diagnosis.  
The connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence, and therefore, could not ground a claim, 
Robinette, 8 Vet. App. at 77; Marciniak, 10 Vet. App. at 
198.  A service-connection claim generally must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  See Brammer, 3 Vet. 
App. at 225.  

The Board has considered the examiner's findings in March 
1997 that the appellant had ibuprofen-induced gastric 
symptomatology.  With the exception of epigastric tenderness 
on examination, there were no abnormal findings on 
examination, and no actual diagnoses attributed by the 
examiner to the use of ibuprofen.  The examiner's conclusions 
that the appellant had "symptoms" associated with his use 
of ibuprofen without a diagnosis or further explanation is 
akin to a finding of pain alone, without a diagnosed or 
identifiable underlying malady or condition.  This finding of 
"symptomatology," does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Even with 
regard to a claim for secondary service connection, the 
physician's statement lacks the degree of specificity 
sufficient to amount to competent medical evidence regarding 
the interaction of disabilities even though presented from a 
trained medical source.  The claim is not plausible, 
therefore, the claim for secondary service connection for 
ibuprofen-induced gastric symptomatology is not well 
grounded.

The Board has considered the testimony of the appellant 
regarding the relationship between stress in service and the 
development of loss of appetite, weight loss, stomach acid, 
gas, and diarrhea.  The appellant is competent to report 
these symptoms and their onset, but lacks the medical 
training and expertise to diagnose this symptomatology or to 
link it to service.  Similarly the appellant cannot diagnose 
his own peptic ulcer disease.  Layno, 6 Vet. App. at 469-70 
(1994).  In a secondary service connection claim, the 
question centers on the relationship of one condition to 
another.  Such a relationship is not susceptible to informed 
lay observation and thus, for there to be credible evidence 
of such a relationship, medical evidence is required.  See, 
e.g., Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  The 
appellant's testimony linking hiatal hernia to the use of 
Motrin to treat his service connected back disorder is not 
competent evidence of such a link.


Compensable Evaluations

The claim for compensable evaluations for patellofemoral 
arthralgia of the right knee, and iliotibial tendonitis of 
the left knee is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board has 
considered these disabilities separately.

The Board has continued the issue as entitlement to an 
increased evaluation since service connection has been 
granted.  The appellant is not prejudiced by this naming of 
the issue.  The Board has not dismissed any of the issues and 
the law and regulations governing the evaluation of the 
disability is the same regardless of how the issue has been 
phrased.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions, however, the 
Court did not provide a substitute name for the issue.  In 
reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability addressed has not significantly 
changed and a uniform evaluation is appropriate in this case.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained, records were 
obtained from the VA Medical Center, VA examinations were 
conducted in 1989 and 1999, and private medical records were 
associated with the claims folder.  The appellant testified 
before the RO in December 1990 and the file was held open to 
afford the appellant the opportunity to submit additional 
evidence.  Furthermore, there is no indication from the 
appellant that there is outstanding evidence which would be 
relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The provisions of 38 C.F.R. § 4.59 (1999) further clarify 
that with any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant testified before the RO in December 1990.  He 
used to be a bodybuilder but could no longer do that in part 
because of his knees.  His knees hurt and the physical 
therapy has not helped.  Some doctors have said he has 
progressive arthritis in his knees, but others say it's the 
tendons.

Chronic patellofemoral arthralgia of the right knee, and 
chronic iliotibial tendonitis of the left knee were diagnosed 
in service.  At the time of an October 1988 Medical 
Evaluation Board examination, there was normal muscular tone 
in the right knee.  There was tenderness around the patellar 
region.  There was a positive compression test with mild 
crepitance on range of motion.  Range of motion was from 0 to 
140 degrees.  Ligamentous examination was normal and 
neurovascular examination was intact.  The left knee had full 
range of motion from 0 to 140 degrees with normal quadriceps 
tone.  Neurovascular examination was intact.  The left knee 
was tender over Gerdy's tubercle at the attachment of the 
iliotibial band.  There was a negative compression test of 
the left patella.  There was no crepitance on range of 
motion.  The ligamentous examination was normal.

A VA orthopedic examination conducted in January 1989 noted 
complaints of persistent knee pain exacerbated by prolonged 
standing, running, walking or climbing stairs.  The appellant 
exhibited an erect and normal gait.  There was 5 degrees of 
genu recurvatum bilaterally.  There was no evidence of muscle 
atrophy or weakness.  There was exquisite tenderness to 
examination and pressure over the subpatellar area (patellar 
tendon and patellar bursae).  There was full range of motion, 
no crepitus and no evidence of medial or lateral instability.  
The diagnoses were patellofemoral arthralgia in the right 
knee; iliotibial tendonitis in the left knee; and bilateral 
patellar (sub) bursitis with tendonitis.

In October 1989 the appellant complained of bilateral knee 
pain.  There was no history of trauma or swelling.  The 
evaluation was difficult to read, however findings were made 
as to the patellofemoral joint and the examiner concluded 
that there was no degenerative joint disease.

In April 1990 notes, the appellant was able to squat, heel 
and toe walk, and had a normal gait.  Range of motion in both 
knees was complete with good muscle strength.  (The remainder 
of that note is missing).  X-ray examination of both knees in 
April 1990 was essentially negative.  In February 1991 he 
complained of severe pain in his right and left knees.  His 
physical condition had been aggravated by a motorcycle 
accident one-week prior.  There was normal range of motion 
and good (85 percent) muscle strength in his lower 
extremities.  No diagnoses were made referable to the knees.  
In June 1990 he was able to squat, heel and toe walk, and he 
had a normal gait.  Range of motion was within normal limits 
in both knees and muscle strength was good.  In September 
1990 the appellant stated that he was asymptomatic, but that 
whenever he did much walking or climbing, the knee pain 
started again.  

In March 1991 he complained of right knee pain.  The left 
knee was affected to a lesser extent.  There was mild 
swelling at the insertion of the quadriceps centrally at the 
tibia on the right, and less so on the left.  There was no 
tibial rim tenderness, drawer sign was negative and the 
collateral and cruciate ligaments were okay.  Tenosynovitis 
was diagnosed.  Degenerative arthritis was indicated in 
mental health notes in August 1991, although no joint was 
identified.

Private medical records from February 1992 indicated that a 
right knee arthrogram was negative.  An August 1993 note 
indicated that the appellant had right knee pain and needed 
to wear a knee brace in order to hold the patella in place.

A VA examination was conducted in March 1999.  He had full 
and complete range of motion of the knees on examination that 
was pain-free.  There was no functional loss due to pain, 
weakness or fatigability.  He had normal muscle strength, 
coordination, endurance and no fatigability.  The appellant 
reported noise when he moved his knees, but reported no other 
symptomatology.  He had seen no doctors for his knees during 
the previous year.  He reported no episodes of dislocation or 
recurrent subluxation of the knees.  He had no constitutional 
symptoms for inflammatory arthritis.  Range of motion was 
from 0 to 140 degrees and range of motion was not painful.  
There was no evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  He had mild crepitation in the knee 
joints and there was a positive patellar grinding test.  He 
had a normal gait cycle.  There was no ankylosis.  X-rays 
revealed no bone or joint pathology.  There was fluid 
accumulation within the articular space of the knee joints.  
Diagnoses were referable to the October 1988 Medical 
Evaluation Board.

The right and left knee disabilities have been evaluated by 
analogy to other impairment of the knee.  For severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is warranted.  For moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  For 
slight recurrent subluxation or lateral instability, a 10 
percent rating is warranted.  38 C.F.R. § 4.71a; Diagnostic 
Code 5257 (1999).  There is no competent evidence of 
arthritis, ankylosis, semilunar cartilage dislocation or 
removal, limitation of motion, nonunion or malunion of the 
tibia and fibula, or traumatic genu recurvatum.


Patellofemoral Arthralgia of the Right Knee;Iliotibial 
Tendonitis of the Left Knee

The preponderance of the evidence is against a compensable 
evaluation for the right or left knee.  Subluxation or 
lateral instability has not been demonstrated on objective 
examination.  Ligament examination was normal in October 1988 
and  March 1991, and in March 1999 the appellant reported 
that he had no episodes of dislocation or recurrent 
subluxation in either knee.

A minimum compensable evaluation under 38 C.F.R. § 4.59 
(1999) which recognizes joint or periarticular pathology 
productive of painful motion is not warranted.  Examinations 
in October 1989, April 1990 and March 1999 concluded that 
there was no joint pathology or degenerative joint disease in 
the knees.  Range of motion was not painful on VA examination 
in March 1999.  The appellant has stated that a doctor told 
him he has arthritis in his knees.  Any statement of the 
appellant as to what a doctor told him is insufficient to 
establish a medical diagnosis.  The connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. 
App. 198 (1997).  The appellant is competent to report that 
his knees become painful after certain activities.  However, 
recurrent subluxation or lateral instability (which would 
warrant a compensable evaluation under Diagnostic Code 5257) 
has not been shown, and no competent examiner has diagnosed 
arthritis or other periarticular pathology that is productive 
of painful motion which would warrant a compensable 
evaluation.

The Board has considered whether there is functional 
impairment due to patellofemoral arthralgia of the right knee 
or iliotibial tendonitis of the left knee.  The Court has 
established that the DeLuca provisions are applicable to 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Range of motion has not been shown to be limited on 
multiple examinations, therefore there is no functional 
impairment in either knee due to the service connected 
disabilities.  The appellant has complained of pain and pain 
on use.  However, we are left with the unmistakable 
impression that the appellant does not have subluxation, 
instability, limitation of motion or functional impairment.  
The holding in DeLuca does not assist this appellant.  He has 
a full range of motion, good muscle strength, and an ability 
to squat, heel and toe walk.  His range of motion was not 
painful, therefore there is no function impairment due to 
pain.  He had normal coordination, endurance and no 
fatigability.  There is no weakness since examiners have 
noted that strength was good or normal.  The appellant has 
not complained of more motion than normal and none has been 
identified.  Objective functional impairment has not been 
identified.  We conclude that the appellant's complaints, 
including testimony, are inconsistent with the objective 
findings and that the objective findings are more probative 
of the degree of the appellant's impairment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for arthritis of both ankles, 
gynecomastia, pes planus, and acquired psychiatric disorder, 
hiatal hernia and peptic ulcer disease is denied.  A 
compensable evaluation for patellofemoral arthralgia of the 
right knee is denied.  A compensable evaluation for 
iliotibial tendonitis of the left knee is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



